--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the "Agreement") is made and entered into
effective as of the 14th day of June, 2006 (the "Effective Date"), between
SEARCHLIGHT MINERALS CORP., a Nevada corporation, (the "Company") and MELVIN L.
WILLIAMS (the “Executive”).

WHEREAS:

A. The Company is engaged in the business of acquiring and exploring mineral
properties.

B. The Company desires to retain the Executive to act as Chief Financial Officer
of the Company and to provide his services to the Company as an employee on the
terms and subject to the conditions of this Agreement.

C. The Executive has agreed to act as Chief Financial Officer of the Company and
to provide his services to the Company on the terms and subject to the
conditions of this Agreement.

THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:

1. DEFINITIONS

1.1 The following terms used in this Agreement shall have the meaning specified
below unless the context clearly indicates the contrary:

  (a)

"Salary" shall mean the annual salary payable to the Executive at the rate set
forth in Section 4.

        (b)

"Board" shall mean the Board of Directors of the Company,

        (c)

"Cause" shall mean the Executive's (i) commission of an act of fraud, theft or
embezzlement or other similar willful misconduct; (ii) conviction of (or pleas
of nolo contendere with respect to) a felony or other crime involving moral
turpitude; (iii) a serious neglect of his material duties or failure to perform
his material obligations under this Agreement, or (iv) refusal to follow lawful
directives of the Board, provided however, that the Company shall give the
Executive written notice specifying any actions alleged to constitute Cause
under clauses (iii) or (iv), and the Executive shall have two weeks from the
date of receipt of the Company's written notice in which to cure any such
alleged Cause.

        (d)

"Employment Term" shall mean the period beginning on the Effective Date and
ending on the close of business on the effective date of the Executive's
termination of employment with the Company.

        (e)

"Termination of Employment" shall mean the first to occur of the following
events:

        (i)

the date of death of the Executive;


--------------------------------------------------------------------------------

2

  (ii)

the effective date specified in the Company's written notice to the Executive of
the Company's termination of his employment without Cause, made in accordance
with the provisions of Section 7 hereto;

          (iii)

the effective date specified in the Company's written notice to the Executive of
the Company's termination of his employment for Cause, made in accordance with
the provisions of Section 7 hereto; and

          (f)

"Termination without Cause" shall mean a termination by the Company of the
Executive's employment without Cause.

2. EMPLOYMENT

2.1 Term. The Executive's Employment Term shall become effective and begin as of
the Effective Date, and shall continue until terminated pursuant to a
Termination of Employment. The Executive will serve the Company subject to the
general supervision, advice and direction of the Board and upon the terms and
conditions set forth in this Agreement.

3. TITLE AND DUTIES

3.1 Duties. The Executive's job title shall be as Chief Financial Officer of the
Company. During the Employment Term, the Executive shall perform such services
and duties as the Board may from time to time designate consistent with such
position, including:

  (a)

exercising general management, direction and supervision over the financial
affairs of the Company;

        (b)

providing overall direction to the management of the Company;

        (c)

overseeing the preparation of the Company’s financial statements;

        (d)

overseeing the company’s internal control over financial reporting and
evaluating the effectiveness of the Company’s disclosure controls and
procedures;

        (e)

overseeing the filing, preparation and executing certifications in connection
with the filing of, the Company’s annual and quarterly reports pursuant to the
Securities Exchange Act of 1934;

        (c)

reporting directly to board of directors of Company; and

        (d)

performing such other duties and observing such instructions as may be
reasonably assigned from time to time by or on behalf of the Board in the
Executive’s capacity as Chief Financial Officer, provided such duties are within
the scope of the Company’s business and implementation of the Company’s business
plan.

4. COMPENSATION AND BENEFITS

4.1 Salary. During the Employment Term, the Company shall pay the Executive, in
installments according to the Company's regular payroll practice, a Salary at
the annual rate of $5,000 US per month based on 300 – 400 hours per year.

--------------------------------------------------------------------------------

3

4.2 Bonus. Upon the execution of this Agreement the Executive will be entitled
to receive: (i) 50,000 restricted shares of the Company’s common stock; and (ii)
an option to purchase 100,000 restricted shares of the Company’s common stock at
a price of $2.06 per share, exercisable for a period of five years until June
14, 2011, with the options vesting 50% on the first anniversary of the execution
of this agreement and the remainder on the second anniversary of the execution
of this agreement. The Executive will also be eligible for a discretionary bonus
to be determined based on factors considered relevant by the board of directors
of the Company.

4.3 Benefit Plans. During the Employment Term, the Executive shall be entitled
to participate in any employee benefit plans adopted by the Company for its
employees, with respect to which the Executive's position and tenure make him
eligible to participate, provided such benefits are provided to other executive
officers of the Company. Nothing in this Section 4.3 shall be construed to
require the Company to maintain any particular employee benefit plans for its
employees.

5. REIMBURSEMENT OF EXPENSES

5.1 Reimbursement of Expenses. In addition to the compensation provided for
under Section 4 hereof, upon submission of proper vouchers in accordance with
the Company's expense reimbursement policies and procedures as may exist from
time to time, the Company will reimburse the Executive for all normal and
reasonable travel, medical benefits, telecommunications costs and other expenses
incurred by the Executive during the Employment Term in performance of the
Executive's responsibilities to the Company.

6. STOCK OPTIONS

6.1 Stock Options. The Executive may be granted, subject to the approval of the
Company’s Board, incentive stock options to purchase shares of the Company’s
common stock in such amounts and at such times as the Board, in its absolute
discretion, may from time to time determine. Such options will be in an amount
and of a nature similar to those granted by the Company to other directors and
senior officers of the Company, with adjustment for the merit and performance of
the Executive. All Stock Options will be subject to the terms and conditions of
the Company’s Stock Option Plan, a copy of which has been delivered to the
Executive. The Executive acknowledges and agrees that (i) the Executive will
only sell any shares issued by the Company on exercise of any Stock Options in
accordance with all applicable securities laws, including the Securities Act of
1933; and (ii) the shares issued upon exercise of any Stock Options may be
subject to restrictions on resale imposed by applicable securities law; and
(iii) the Company may legend all stock certificates representing the shares
issued upon exercise of any Stock Options with applicable resale restrictions,
as reasonably advised by the Company’s legal counsel; and (iv) the Executive has
received and reviewed a copy of the Stock Option Plan.

7. TERMINATION

7.1 Termination for Cause. The Company may terminate this Agreement at any time
for Cause. In the event of Termination for Cause, the Company shall, not later
than the next regularly scheduled payroll date, pay to the Executive all Base
Salary (and, to the extent the Company's then current severance policy provides
therefor, accrued vacation) earned through the date of such termination and the
Company will have no further liability or obligation to the Executive.

7.2 Termination without Cause. The Company may terminate this Agreement without
Cause by delivering a notice of termination to the Executive stating the date of
Termination of

--------------------------------------------------------------------------------

4

Employment, which date will be no earlier than 30 days from delivery of the
notice of termination, and paying to the Executive an amount equal to three
month’s Salary in a lump sum as full and final payment of all amounts payable
under this Agreement, including damages for wrongful termination, within 30 days
of delivery of the date of Termination of Employment.

7.3 Default Notice. The Executive may terminate this Agreement at any time in
the event of any breach of any material term of this Agreement by the Company,
provided that written notice of default has been delivered to the Company and
the Company has failed to remedy the default within thirty days of the date of
delivery of notice of default, or upon thirty days written notice of the Company
in any other event.

7.4 Survival of Rights and Obligations. On termination of this Agreement for any
reason, all rights and obligations of each party that are expressly stated to
survive termination or continue after termination will survive termination and
continue in full force and effect as contemplated in this Agreement.

8. PROPRIETARY INFORMATION AND DEVELOPMENTS

8.1 Proprietary Information. The Executive will not at any time, whether during
or after the termination of this Agreement for any reason, reveal to any person
or entity any of the trade secrets or confidential information concerning the
organization, business or finances of the Company or of any third party which
the Company is under an obligation to keep confidential, except as may be
required in the ordinary course of the Executive’s employment with the Company,
and the Executive shall keep secret such trade secrets and confidential
information and shall not use or attempt to use any such secrets or information
in any manner which is designed to injure or cause loss to the Company. Trade
secrets or confidential information shall include, but not be limited to, the
Company's financial statements and projections, expansion proposals, business
plans and details of its mining operations or business relationships with banks,
lenders and other parties not otherwise publicly available.

8.2 Information Respecting Developments. If at any time or times during the term
of this Agreement, the Executive shall (either alone or with others) make,
conceive, create, discover, invent or reduce to practice any invention,
modification, discovery, design, development, improvement, process, software
program, work of authorship, documentation, formula, data technique, know-how,
trade secret or intellectual property right whatsoever or any interest therein
(whether or not patentable or registrable under copyright, trademark or similar
statutes or subject to analogous protection) (herein called "Developments") that
(i) relates to the business of the Company or any of the products or services
being developed, manufactured or sold by the Company or which may be used in
relation therewith, (ii) results from tasks assigned to the Executive by the
Company or (iii) results from the use of premises or personal property (whether
tangible or intangible) owned, leased or contracted for by the Company, such
Developments and the benefits thereof are and shall immediately become the sole
and absolute property of the Company and its assigns, as works made for hire or
otherwise, and the Executive shall promptly disclose to the Company (or any
persons designated by it) each such Development and, as may be necessary to
ensure the Company's ownership of such Developments. The Executive hereby assign
any rights (including, but not limited to, any copyrights and trademarks) the
Executive may have or acquire in the Developments and benefits or rights
resulting therefrom to the Company and its assigns without further compensation
and shall communicate, without cost or delay, and without disclosing to others
the same, all available information relating thereto (with all necessary plans
and models) to the Company.

--------------------------------------------------------------------------------

5

The Executive will, during the term of this Agreement and at any time
thereafter, at the request and cost (including the Executive's reasonable
attorney's fees) of the Company, promptly sign, execute, make and do all such
deeds, documents, acts and things as the Company and, its duly authorized agents
may reasonably require:

  (a)

to apply for, obtain, register and vest in the name of the Company alone (unless
the Company otherwise directs) letters patent, copyrights, trademarks or other
analogous protection for any Developments in any country throughout the world
and when so obtained or vested to renew and restore the same; and

        (b)

to defend any judicial, opposition or other proceedings in respect of such
applications and any judicial, opposition or other proceedings or petitions or
applications for revocation of such letters patent, copyright, trademark or
other analogous propose.

In the event the Company is unable, after reasonable effort, to secure the
Executive's signature on any application for letters patent, copyright or
trademark registration or other documents regarding any legal protection
relating to a Development, whether because of the Executive's physical or mental
incapacity or for any other reason whatsoever, the Executive hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as his respective agent and attorney-in-fact, to act for and in his behalf and
stead to execute and file any such application or applications or other
documents and to do all other lawfully permitted acts to further the
prosecution, and issuance of letters patent, copyright or trademark
registrations or any other legal protection thereon with the same legal force
and effect as if executed by the Executive as applicable.

8.3 Survival of Representations. The obligations of the Executive set forth in
Sections 8.1 and 8.2 will survive termination of this Agreement.

9. NON-COMPETE; NON-HIRE

9.1 No Competition. The Executive agrees that, in the event of termination of
this Agreement, for a period of one year following the termination of this
Agreement, the Executive will not, without the Company's consent, directly or
alone or as a partner, joint venturer, officer, director employee, consultant,
agent, independent contractor or stockholder or other owner of any entity or
business, engage in any business which is directly competitive with the business
of the Company in any active mineral project in which the Company is engaged at
the date of termination provided, however, that the ownership by the Executive
of not more than five percent (5%) of the shares of any publicly traded class of
stock of any corporation shall not be deemed, in and of itself, to violate the
prohibitions of this Section 9.1.

9.2 No hiring of Employees. The Executive agrees that, in the event of any
termination of this Agreement, for a period of one year following such
termination of this Agreement, the Executive will not, without the Company’s
consent, hire or otherwise employ or retain, or knowingly permit (to the extent
reasonably within his control) any other entity or business which employs the
Executive or in which the Executive has any ownership interest or is otherwise
involved to hire or otherwise employ or retain, any person who was employed or
engaged as a Executive or employee by the Company as of the date of the
termination of this Agreement.

9.3 Common Law. The restrictions in this Section 9, to the extent applicable,
shall be in addition to any restrictions imposed upon the Executive by statute
or at common law.

--------------------------------------------------------------------------------

6

9.4 Enforceability. The parties hereby acknowledge that the restrictions in this
Section 9 have been specifically negotiated and agreed to by the parties hereto
and are limited only to those restrictions reasonably necessary to protect the
Company from unfair competition. The parties hereby agree that if the scope or
enforceability of any provision, paragraph or subparagraph of this Section 9 is
in any way disputed at any time, and should a court find that such restrictions
are overly broad, the court may modify and enforce the covenant to the extent
that it believes to be reasonable under the circumstances. Each provision,
paragraph and subparagraph of this Section 9 is separable from every other
provision, paragraph and subparagraph and constitutes a separate and distinct
covenant.

9.5 Survival of obligations under this Section. The obligations and agreements
of the Executive set forth in Sections 9.1, 9.2, 9.3 and 9.4 will survive
termination of this Agreement for the periods specified in Sections 9.1 and 9.2.

10. RELIEF

10.1 Remedy for Breach. The Executive hereby expressly acknowledges that any
breach or threatened breach by the Executive of any of the terms set forth in
Section 9 or 10 of this Agreement may result in significant and continuing
injury to the Company, the monetary value of which would be impossible to
establish, and any such breach or threatened breach will provide the Company
with any and all rights and remedies to which it may be entitled under the law,
including but not limited to injunctive relief or other equitable remedies.

11. PARTIES BENEFITED; ASSIGNMENTS

11.1 Assignment. This Agreement shall be binding upon, and inure to the benefit
of, the Executive, his heirs and his personal representative or representatives,
and upon the Company and its successors and assigns. Neither this Agreement nor
any rights or obligations hereunder may be assigned by the Executive.

12. NOTICES

12.1 Notices. Any notice required or permitted by this Agreement shall be in
writing, sent by registered or certified mail, return receipt requested, or by
overnight courier, addressed to the Board and the Company at its then principal
office, or to the Executive at the address set forth in the preamble, as the
case may be, or to such other address or addresses as any party hereto may from
time to time specify in writing for the purpose in a notice given to the other
parties in compliance with this Section 12. Notices shall be deemed given when
delivered.

13. GOVERNING LAW

13.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada and each party hereto adjourns
to the jurisdiction of the courts of the State of Nevada.

--------------------------------------------------------------------------------

7

14. REPRESENTATIONS AND WARRANTIES

14.1 Representations and Warranties of Executive. The Executive represents and
warrants to the Company that (a) the Executive is under no contractual or other
restriction which is inconsistent with the execution of this Agreement, the
performance of his duties hereunder or other rights of Company hereunder, and
(b) the Executive is under no physical or mental disability that would hinder
the performance of his duties under this Agreement.

15. MISCELLANEOUS

15.1 Entire Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof.

15.2 Indemnification. In the event Executive is made a party to any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative (other than an action by the Company against
Executive) (an “Action”), by reason of the fact that he is or was performing
services under this Agreement (except where the Executive exhibited gross,
willful and wanton negligence and misconduct or performed criminal and
fraudulent acts in connection with any Action), then the Company shall indemnify
Executive against all expenses (including attorneys' fees), judgments, fines and
amounts paid in settlement, as actually and reasonably incurred by Executive in
connection therewith to the maximum extent permitted by applicable law. The
advancement of expenses shall be mandatory. Further, while Executive is expected
at all times to use his best efforts to faithfully discharge his duties under
this Agreement, the Executive cannot be held liable to the Company for errors or
omissions made in good faith where Executive has not exhibited gross, willful
and wanton negligence and misconduct or performed criminal and fraudulent acts
which materially damage the business of the Company.

15.3 Final Agreement. This Agreement supersedes any prior written or oral
agreements or understandings between the parties relating to the subject matter
hereof.

15.4 Amendments. No modification or amendment of this Agreement shall be valid
unless in writing and signed by or on behalf of the parties hereto.

15.5 Waiver. A waiver of the breach of any term or condition of this Agreement
shall not be deemed to constitute a waiver of any subsequent breach of the same
or any other term or condition.

15.6 Applicable Law. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall, for any reason and to any extent,
be held invalid or unenforceable, such invalidity and unenforceability shall not
affect the remaining provisions hereof and the application of such provisions to
other persons or circumstances, all of which shall be enforced to the greatest
extent permitted by law.

15.7 Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.

--------------------------------------------------------------------------------

8

15.8 Independent Counsel. The Executive acknowledges and agrees that O'Neill Law
Group PLLC has acted solely as legal counsel for the Company and that the
Executive has been recommended to obtain independent legal advice prior to
execution of this Agreement.

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.

SEARCHLIGHT MINERALS CORP.   by its authorized signatory:       /s/ Ian McNeil  
Signature of Authorized Signatory       Ian McNeil   Name of Authorized
Signatory       President   Position of Authorized Signatory       SIGNED,
SEALED AND DELIVERED   BY MELVIN L. WILLIAMS   in the presence of:       /s/
Cammie Warburton   Signature of Witness       348 Mill Street, Reno, NV, 89501
/s/ Melvin L. Williams Address of Witness MELVIN L. WILLIAMS


--------------------------------------------------------------------------------